UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULETO (Amendment No. 3) Tender Offer Statement under Section14(d)(1) or 13(e)(1) of the Securities Exchange Act of 1934 THE WENDY’S COMPANY (Name of Subject Company (Issuer) and Filing Person (Offeror)) Common Stock, $0.10 par value (Title of Class of Securities) (CUSIP Number of Class of Securities) R. Scott Toop, Senior Vice President, General Counsel and Secretary The Wendy’s Company One Dave Thomas Blvd. Dublin, OH 43017 (614) 764-3100 (Name, address and telephone number of person authorized to receive notices and communications on behalf of filing person) Copy to: John C. Kennedy, Esq. Paul, Weiss, Rifkind, Wharton & Garrison LLP 1285 Avenue of the Americas New York, New York 10019-6064 (212) 373-3000 CALCULATION OF FILING FEE Transaction valuation(1) Amount of filing fee(2) The transaction valuation is estimated only for purposes of calculating the filing fee. This amount is based on the offer to purchase for not more than $275,000,000 in aggregate of up to 32,352,941 shares of common stock, par value $0.10 per share, at the minimum tender offer price of $8.50 per share. Previously paid. The amount of the filing fee, calculated in accordance with Rule 0-11 under the Securities Exchange Act of 1934, as amended, equals $128.80 per $1,000,000 of the value of the transaction. x Check the box if any part of the fee is offset as provided by Rule 0-11(a)(2) and identify the filing with which the offsetting fee was previously paid. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: $35,420 Filing Party: The Wendy’s Company Form or Registration No.: Schedule TO-I Date Filed: January 14, 2014 o Check the box if filing relates solely to preliminary communications made before the commencement of a tender offer. Check the appropriate boxes below to designate any transactions to which the statement relates: o third-party tender offer subject to Rule14d-1. x issuer tender offer subject to Rule13e-4. o going-private transaction subject to Rule13e-3. o amendment to Schedule13D under Rule13d-2. Check the following box if the filing is a final amendment reporting the results of the tender offer:x If applicable, check the appropriate box(es) below to designate the appropriate rule provision(s) relied upon: o Rule 13e-4(i) (Cross-Border Issuer Tender Offer) o Rule 14d-1(d) (Cross-Border Third Party Tender Offer) This Amendment No. 3 (this “Amendment”) amends and supplements the Tender Offer Statement on Schedule TO originally filed with the Securities and Exchange Commission (the “SEC”) by The Wendy’s Company, a Delaware corporation (“Wendy’s” or the “Company”), on January 14, 2014, as amended and supplemented by Amendment No. 1 to the Schedule TO filed with the SEC on January 17, 2014, and Amendment No. 2 to the Schedule TO filed with the SEC on February 12, 2014 (collectively, the “Schedule TO”), in connection with the Company’s offer to purchase for cash up to $275.0 million in value of shares of its common stock, par value $0.10 per share (the “Shares”), at a price of not less than $8.50 nor greater than $9.25 per share upon the terms and subject to the conditions described in the Offer to Purchase, dated January 14, 2014 (as amended, the “Offer to Purchase”), a copy of which was filed as Exhibit (a)(1)(A) to the Schedule TO, and in the related Letter of Transmittal (the “Letter of Transmittal,” and together with the Offer to Purchase, as they may be amended or supplemented from time to time, the “Tender Offer”), a copy of which was filed as Exhibit (a)(1)(B) to the Schedule TO. The purpose of this Amendment is to amend and supplement the ScheduleTO. Only those items amended are reported in this Amendment. Except as specifically provided herein, the information contained in the ScheduleTO, the Offer to Purchase and the Letter of Transmittal remains unchanged. This Amendment should be read in conjunction with the ScheduleTO, the Offer to Purchase and the Letter of Transmittal. Item 4. Terms of the Transaction. Item 4 of the ScheduleTO is hereby amended and supplemented to add the following paragraphs at the end thereof: “The Tender Offer expired at the end of the day, 12:00 midnight, New York City time, on February 11, 2014. The Company accepted for purchase 29,729,729 Shares at a purchase price of $9.25 per Share, for an aggregate cost of $275.0 million, excluding fees and expenses relating to the Tender Offer. These Shares represent approximately 7.5% of the total number of Shares issued and outstanding as of February 14, 2014. The Tender Offer was oversubscribed and, pursuant to the terms of the Tender Offer, Shares were accepted on a pro rata basis, except for tenders of odd lots, which were accepted in full, and except for certain conditional tenders automatically regarded as withdrawn pursuant to the terms of the Tender Offer. The Wendy’s Company has been informed by the depositary that the proration factor for the Tender Offer, after giving effect to the priority for odd lots, is approximately 97.9%.” Item 11.Additional Information. Item 11 of the ScheduleTO is hereby amended and supplemented by adding the following at the end thereof: “On February 19, 2014, the Company issued a press release announcing the final results of the Tender Offer, which expired at the end of the day, 12:00 midnight, New York City time, on February 11, 2014. A copy of the press release is filed as Exhibit(a)(5)(E) to this ScheduleTO and is incorporated herein by reference.” 2 Item 12.Exhibits. Item 12 of the ScheduleTO is hereby amended and supplemented by adding the following exhibit: Exhibit Number Description (a)(5)(E) Press release issued by The Wendy’s Company on February 19, 2014 3 SIGNATURE After due inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. THE WENDY’S COMPANY Date: February 19, 2014 By: /s/ Dana Klein Name: Dana Klein Title: Senior Vice President – Corporate and Securities Counsel, and Assistant Secretary
